 

Exhibit 10.1

 

LONG-TERM INCENTIVE

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.  Grant of Award.  The Compensation Committee (the “Committee”) of the Board
of Directors of World Fuel Services Corporation, a Florida corporation (the
“Company”), has awarded to            (the “Participant”), effective as of
           (the “Grant Date”), an award of           restricted stock units (the
“RSUs”) corresponding to the same number of shares (the “Shares”) of the
Company’s common stock, par value US $0.01 per share (the “Common Stock”).  The
RSUs have been granted under the Company’s 2006 Omnibus Plan, as amended and
restated (the “Plan”), which is incorporated herein for all purposes, and the
grant of RSUs shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the Plan.  As a condition to entering into this
Agreement, and as a condition to the issuance of any Shares (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan. 

2.  Definitions.  Capitalized terms and phrases used in this Agreement shall
have the meaning set forth below. Capitalized terms used herein and not defined
in this Agreement, shall have the meaning set forth in the
Plan.  Notwithstanding the foregoing, the definitions of “Cause”, “Disability”,
“Good Reason” and “Change of Control”, as used herein, shall have the meanings
set forth in the Employment Agreement (as defined in Section 2(b) below).

(a)  “Determination Date” means the date as soon as reasonably practicable
following the completion of the Measurement Period, but in no event later than
March 15, 2015, as determined by the Committee, on which the Committee
determines whether the Performance Goal has been achieved. 

(b)  “Employment Agreement”  means any employment agreement or individual
executive severance agreement by and between the Company and the Participant, as
in effect on the Grant Date.

(c)  “Measurement Period” means the one (1) year period from January 1, 2014
through December 31, 2014.

(d)  “Performance Goal” means the goal set forth on Schedule A.

(e)   “Section 409A” means Section 409A of Code and the Treasury Regulations
thereunder.

(f)   “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary. 

3.  Vesting and Forfeiture of Shares.  (a)  Performance Goal.    (i)   On the
Determination Date, the Committee shall determine whether the Performance Goal
has been achieved.  Subject to the provisions of this Section 3, the delivery of
Shares with respect to the RSUs is contingent on the attainment of the
Performance Goal and, except as otherwise set forth in this Section 3, all
outstanding RSUs will be immediately forfeited on the Determination Date unless
the Committee determines that the Performance Goal has been satisfied.    Except
as

 

--------------------------------------------------------------------------------

 

 

otherwise provided in this Section 3, there shall be no proportionate or partial
vesting of the RSUs prior to the applicable Vesting Date (as defined in Section
3(b) below). 

(ii)  The RSUs are intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code.  The Committee retains the sole
and plenary discretion to make any adjustment permitted by Section 3.2 of the
Plan or to reduce or eliminate the number of RSUs in accordance with the terms
of the Plan for any reason deemed appropriate by the Committee, even if the
Performance Goal has been attained and without regard to the Employment
Agreement or any similar agreement between the Participant and the Company or
any Subsidiary.

(b)  Service-Based Vesting.  Subject to achievement of the Performance Goal and
to the provisions of Section 3(d), 20% of the RSUs shall become vested on each
of March 15, 2015, 2016, 2017, 2018 and 2019 (each such date a “Vesting Date”);
 provided,  however, that, except as otherwise provided in Section 3(d), the
RSUs shall only become vested if the Participant is continuously employed by the
Company or any Subsidiary from the Grant Date through and until the applicable
Vesting Date.

(c)  The Participant expressly acknowledges that the terms of this Section 3
shall supersede any inconsistent provision in the Employment Agreement or any
similar agreement between the Participant and the Company or any Subsidiary.

(d)  The vesting of the RSUs shall be subject to this Section 3(d):

(i)  Change of Control. (A)  Except as otherwise determined by the Committee as
set forth in Section 3(d)(i)(B) hereof, in the event that a Change of Control
occurs while the Participant is employed by the Company or any Subsidiary, the
Participant shall immediately become fully vested upon the Change of Control in
a pro-rated portion of any outstanding RSUs determined by multiplying the number
of outstanding RSUs that would otherwise have vested on the next Vesting Date
following the Change of Control by a fraction, (A) the numerator of which shall
be the number of days that have elapsed between the Vesting Date immediately
preceding the Change of Control and the Change of Control (or, if the Change of
Control occurs before the first Vesting Date, between the Grant Date and the
Change of Control), and (B) the denominator of which shall be 365 (such
fraction, the “CIC Ratio”) and the portion of the RSUs that do not vest pursuant
to this Section 3(d)(i)(A) shall be immediately forfeited.  For the avoidance of
doubt, in the event the Change of Control occurs prior to the Determination Date
and this Section 3(d)(i)(A) is applicable, the Performance Goal shall be deemed
satisfied and the Participant shall vest in a pro-rated portion of the RSUs on
the Change of Control determined by multiplying the number of RSUs that would
otherwise have vested on the first Vesting Date by the CIC Ratio.  

(B)  Notwithstanding Section 3(d)(i)(A) hereof, if in the event of a Change of
Control the Committee determines that the successor company shall assume or
substitute the RSUs as of the date of the Change of Control, then the vesting of
the RSUs that are assumed or substituted shall not be so accelerated as a result
of such Change of Control; provided,  however, that, if the Change of Control
occurs



2

--------------------------------------------------------------------------------

 

 



prior to the Determination Date and the RSUs are so assumed or substituted, the
RSUs shall no longer be subject to the Performance Goal.  For this purpose, the
RSUs shall be considered assumed or substituted only if (1) the RSUs that are
assumed or substituted vest at the times that such RSUs would vest pursuant to
this Agreement, (2) the economic terms of the RSUs that are assumed or
substituted are substantially comparable to the economic terms of the RSUs prior
to the Change of Control and (3) immediately following the Change of Control,
the RSUs confer the right to receive for each unvested RSU held immediately
prior to the Change of Control, the consideration (whether stock, cash or other
securities or property) received by holders of Shares in the transaction
constituting a Change of Control for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided,  however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may provide that
the consideration to be received upon the vesting of any RSU will be solely
common stock of the successor company or its parent or subsidiary substantially
equal in fair market value (on a per share basis) to the per share consideration
received by holders of Shares in the transaction constituting a Change of
Control.  The determinations of (1) whether the RSUs shall be assumed or
substituted in accordance with this Section 3(d)(i)(B) or shall accelerate
vesting in accordance with Section 3(d)(i)(A) hereof and (2) in the event that
this Section 3(d)(i)(B) is applicable, such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and such
determinations shall be conclusive and binding.  The award resulting from the
assumption or substitution of the RSUs by the successor company shall, except as
otherwise provided in this Section 3(d), continue to vest after the Change of
Control transaction based solely on the Participant’s continued employment with
the successor company and its affiliates through the applicable Vesting Date,
and shall be referred to hereafter as the “Acquirer RSUs”.

(ii)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to an applicable Vesting Date due to the
Participant’s death or Disability, regardless of whether such termination occurs
prior to, on or after the Determination Date or prior to or after a Change of
Control,  the Participant shall immediately become fully vested upon the
Termination Date in a pro-rated portion of any outstanding RSUs (or, if
applicable, Acquirer RSUs) determined by multiplying the number of outstanding
RSUs (or, if applicable, Acquirer RSUs) that would otherwise have vested on the
next Vesting Date following the Termination Date by a fraction, (A) the
numerator of which shall be the number of days that have elapsed between the
Vesting Date immediately preceding the Termination Date and the Termination Date
(or, if the Termination Date occurs before the first Vesting Date, between the
Grant Date and the Termination Date), and (B) the denominator of which shall be
365 (such fraction, the “Pro Rata Ratio”) and the portion of the RSUs (or, if
applicable, Acquirer RSUs) that do not vest pursuant to this Section 3(d)(ii)
shall be immediately forfeited;  provided,  



3

--------------------------------------------------------------------------------

 

 



however,  that, in the event such termination occurs on or after the
Determination Date, the Committee has determined that the Performance Goal has
been achieved. 

(iii)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to an applicable Vesting Date by the Company
and its Subsidiaries without Cause[, due to the Company’s failure to renew the
Participant’s employment under Section 1 of the Employment Agreement] or by the
Participant for Good Reason, and (A) prior to a Change of Control and prior to
the Determination Date, the vesting of the RSUs shall be determined by the
Committee following the end of the Measurement Period, subject to the
achievement of the Performance Goal and, if the Performance Goal has been
achieved, the Participant shall vest in a pro-rated portion of the RSUs on the
Determination Date determined by multiplying the number of RSUs that would
otherwise have vested on the first Vesting Date by the Pro Rata Ratio;
 provided,  however, that, notwithstanding the foregoing, in the event that a
Change of Control occurs following such Termination Date but prior to the
Determination Date, the Performance Goal shall be deemed satisfied as of the
date of the Change of Control and the pro-rated vesting of the RSUs described in
this clause (A) shall nevertheless apply, or (B)  on or following the
Determination Date and regardless of whether such termination occurs prior to or
after a Change of Control,  the Participant shall vest in a pro-rated portion of
the RSUs (or, if applicable, Acquirer RSUs) on the Termination Date determined
by multiplying the number of RSUs (or, if applicable, Acquirer RSUs) that would
otherwise have vested on the next Vesting Date following the Termination Date by
the Pro Rata Ratio.  Any RSUs (and, if applicable, Acquirer RSUs) that do not
vest pursuant to this Section 3(d)(iii) shall be immediately forfeited.    

(iv)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to an applicable Vesting Date for any reason
other than the Participant’s death or Disability, a termination without Cause or
a termination for Good Reason, then the Participant shall immediately forfeit
all of the unvested RSUs (and, if applicable, all unvested Acquirer RSUs) on the
Termination Date.  Termination of employment with the Company to accept
immediate re-employment with a Subsidiary, or vice-versa, or termination of
employment with a Subsidiary to accept immediate re-employment with a different
Subsidiary, shall not be deemed termination of employment for purposes of this
Section 3. 

4.  Adjustment. The number of RSUs (and, if applicable, Acquirer RSUs) are
subject to adjustment by the Committee in the event of any increase or decrease
in the number of issued Shares resulting from a subdivision or consolidation of
the Common Stock or the payment of a stock dividend on Common Stock, or any
other increase or decrease in the number of Shares effected without receipt or
payment of consideration by the Company.

5.  Settlement of Awards. 

(a)  Delivery of Shares.  The Company shall deliver the Shares corresponding to
the vested RSUs (and, if applicable, Acquirer RSUs) to the Participant within 30
days following the applicable Vesting Date; provided that, (i) in the event of
the Participant’s termination of employment due to death or Disability, the
Company shall deliver the Shares with respect to



4

--------------------------------------------------------------------------------

 

 



vested RSUs (and, if applicable, Acquirer RSUs) outstanding on the Termination
Date within 30 days following the Termination Date, (ii) in the event of the
Participant’s termination of employment without Cause or for Good Reason, the
Company shall deliver the Shares with respect to vested RSUs (and, if
applicable, consideration corresponding to Acquirer RSUs) (with respect to any
RSUs that remain subject to satisfaction of the Performance Goal, only in the
event that the Performance Goal is satisfied)  outstanding on the Termination
Date within 30 days following the Termination Date or if such termination occurs
prior to the Determination Date, as soon as practicable following the
Determination Date, but in no event later than March 15, 2015, and (iii) in the
event of a Change of Control pursuant to which a portion of the RSUs accelerate
vesting in accordance with Section 3(d)(i)(A) hereof, the Company shall deliver
Shares corresponding to vested RSUs to the Participant within 10 days following
such Change of Control. Notwithstanding any provision in this Agreement to the
contrary, the RSUs (and, if applicable, Acquirer RSUs) shall be settled no later
than March 15 of the calendar year immediately following the year in which they
are no longer subject to a substantial risk of forfeiture (within the meaning of
Treasury Regulation Section 1.409A-1(d)).

(b)  Death of Participant. By written notice to the Company’s Secretary, the
Participant may designate a beneficiary or beneficiaries to whom any vested RSUs
(or, if applicable, Acquirer RSUs) and the Participant’s Cash Account (as
defined below) shall be transferred upon the death of the Participant.  In the
absence of such designation, or if no designated beneficiary survives the
Participant, such vested RSUs (or, if applicable, Acquirer RSUs) and the
Participant’s Cash Account shall be transferred to the legal representative of
the Participant’s estate. No such transfer of the RSUs (or, if applicable,
Acquirer RSUs)  shall be effective to bind the Company unless the Committee
shall have been furnished with (i) written notice thereof, (ii) a copy of the
will and/or such evidence as the Committee deems necessary to establish the
validity of such transfer or right to convert and (iii) an executed agreement by
the transferee, administrator, or executor (as applicable) to (A) comply with
all the terms of this Agreement that are or would have been applicable to the
Participant and (B) be bound by the acknowledgements made by the Participant in
connection with this grant.

(c)  Settlement Conditioned Upon Satisfaction of Tax
Obligations.  Notwithstanding the foregoing, the Company’s obligation to deliver
any consideration pursuant to this Section 5 shall be subject to, and
conditioned upon, satisfaction of the Participant’s obligations relating to the
applicable Federal, state, local and foreign withholding or other taxes pursuant
to Section 9 hereof.

6.  Rights with Respect to Shares Represented by RSUs.

(a)  No Rights as Shareholder until Delivery.  Except as otherwise provided in
this Section 6, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant.  On or after delivery
of the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time. 





5

--------------------------------------------------------------------------------

 

 



(b)  Dividend Equivalents. 

(i)  Cash Dividends.  As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash dividend
that would have been payable with respect to the Shares corresponding to the
RSUs (or, if applicable, shares corresponding to Acquirer RSUs), excluding any
RSUs (or, if applicable, Acquirer RSUs) which have been forfeited, as if those
Shares had been issued and outstanding as of the dividend payment date.  Upon
the vesting of any RSUs hereunder (or, if applicable, Acquirer RSUs), the
Participant shall vest in and have the right to receive that portion of the Cash
Account which relates to any such vested RSUs (or, if applicable, Acquirer
RSUs). The value of the Participant’s Cash Account shall vest and be
distributable to the Participant at the same time as the Shares corresponding to
the vested RSUs (or, if applicable, the consideration corresponding to Acquirer
RSUs) are distributed to the Participant.  

(ii)  Stock Dividends.  As of each date on which the Company pays a stock
dividend with respect to its Shares, the Shares corresponding to the RSUs shall
be increased by the stock dividend that would have been payable with respect to
the Shares that correspond to the RSUs, and shall be subject to the same vesting
requirements as the RSUs to which they relate and, to the extent earned and
vested, shall be distributed at the same time as the Shares corresponding to the
vested RSUs are distributed.

7.  Transfers.  The Participant may not, directly or indirectly, sell, pledge or
otherwise transfer any RSUs or Acquirer RSUs or any rights with respect to the
Cash Account.

8.  Registration Statement.  The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), to
register the Shares under the 1933 Act. The Participant acknowledges receipt of
the Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the RSUs into Shares, the Participant shall
execute and deliver to the Company such representations in writing as may be
requested by the Company in order for it to comply with the applicable
requirements of Federal and state securities law. 

9.  Taxes; Potential Forfeiture. 

(a)  Payment of Taxes.  On or prior to the date on which any Shares
corresponding to any vested RSUs (or, if applicable, consideration in respect of
Acquirer RSUs) are delivered or cash attributable to the Participant’s vested
Cash Account is paid, the Participant shall remit to the Company an amount
sufficient to satisfy any applicable Federal, state, local and foreign
withholding or other taxes. No certificate for any Shares corresponding to any
RSUs (or, if applicable, consideration corresponding to Acquirer RSUs) which
have vested, uncertificated Shares or any cash attributable to the Participant’s
Cash Account, shall be delivered or paid to the Participant until the foregoing
obligation has been satisfied.

(b)  Alternative Payment Methods and Company Rights.  The Company may, at its
option, permit the Participant to satisfy his obligations under this Section 9,
by tendering to the Company a portion of the Shares (or, if applicable,
consideration in respect of Acquirer





6

--------------------------------------------------------------------------------

 

 



RSUs) that otherwise would be delivered to the Participant pursuant to the RSU
(or, if applicable, Acquirer RSUs).  In the event that the Participant fails to
satisfy his or her obligations under this Section 9, the Participant agrees that
the Company shall have the right to satisfy such obligations on the
Participant’s behalf by taking any one or more of the following actions (such
actions to be in addition to any other remedies available to the Company):
(1) withholding payment of any fees or any other amounts payable to the
Participant (e.g., expense reimbursements), (2) selling all or a portion of the
Shares underlying the RSUs (or, if applicable, consideration underlying Acquirer
RSUs) in the open market or (3) withholding and canceling all or a portion of
the Shares corresponding to the vested RSUs (or, if applicable, consideration
corresponding to Acquirer RSUs). Any acquisition of Shares corresponding to RSUs
(or, if applicable, consideration corresponding to Acquirer RSUs) by the Company
as contemplated hereby is expressly approved by the Committee as part of the
approval of this Agreement.  The Participant agrees that the Company shall have
the right to satisfy federal, state, local and foreign withholding and other
applicable taxes in respect of any distribution from the Participant’s Cash
Account by withholding a portion of such Cash Account sufficient to satisfy such
obligations.  The tax consequences to the Participant (including, without
limitation, federal, state, local and foreign income tax consequences) with
respect to the RSUs (or, if applicable Acquirer RSUs) (including without
limitation the grant, vesting, settlement and/or forfeiture thereof) and the
Participant’s Cash Account are the sole responsibility of the Participant.    

(c)  Forfeiture for Failure to Pay Taxes.  If and to the extent that (i) the
Participant fails to satisfy his obligations under this Section 9 and (ii) the
Company does not exercise its right to satisfy those obligations under Section
9(b) hereof with respect to any RSUs (or, if applicable, Acquirer RSUs) or any
portion of the vested Cash Account within 30 days after the date on which the
Shares corresponding to the vested RSUs (or, if applicable, the consideration
corresponding to vested Acquirer RSUs) or vested Cash Account otherwise would be
delivered pursuant to Sections 5 and 6(b) hereof, as applicable, the Participant
shall immediately forfeit any rights with respect to the portion of the RSUs
(or, if applicable, Acquirer RSUs) or vested Cash Account to which such failure
relates.

10.  No Effect on Employment.  Except as otherwise provided in the Employment
Agreement, the Participant’s employment with the Company and any Subsidiary is
at-will. Accordingly, subject to the terms of the Employment Agreement, nothing
in this Agreement or the Plan shall confer upon the Participant any right to
continue to be employed by the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company or any Subsidiary, which are
hereby expressly reserved, to terminate the employment of the Participant at any
time for any lawful reason whatsoever or for no reason, with or without Cause
and with or without notice. Such reservation of rights can be modified only in
an express written contract executed by a duly authorized officer of the
Company.

11.  Stock Retention Policy.  The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of one-half
(50%) of the Shares underlying the RSUs acquired by the Participant hereunder
(net of the number of Shares which would need to be sold to satisfy any
applicable taxes owed upon vesting), for a period of three (3) years after
vesting of such RSUs (or until the Participant’s employment with, and services
for, the Company and its Subsidiaries terminate, if earlier).  The Participant
agrees to comply



7

--------------------------------------------------------------------------------

 

 



with such policy and any modifications thereof that may be adopted by the
Committee from time to time.

12.  Stock Ownership Policy.  The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Common Stock.  The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time.

13.  Other Benefits.  Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary. 

14.  Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15.  Plan Governs.  This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

16.  Governing Law/Jurisdiction.  The validity and effect of this Agreement
shall be governed by, construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy
or question of interpretation arising under, out of, in connection with or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or Federal courts in Miami-Dade County, Florida.  Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
Federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

17.  Committee Authority.  The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

18.  Captions.  The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.

19.  Agreement Severable.  In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or





8

--------------------------------------------------------------------------------

 

 



unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

20.  Miscellaneous.  This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises, representations
or inducements other than those contained herein. This Agreement and the Plan
can be amended or terminated by the Company to the extent permitted under the
Plan. Amendments hereto shall be effective only if set forth in a written
statement or contract executed by a duly authorized member of the Committee. The
Participant shall at any time and from time to time after the date of this
Agreement, do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney, receipts, acknowledgments,
acceptances and assurances as may reasonably be required to give effect to the
terms hereof, or otherwise to satisfy and perform Participant’s obligations
hereunder.

21.  Compliance with Section 409A. 

(a)  It is intended that the RSUs awarded pursuant to this Agreement and the
Cash Account be exempt from Section 409A, because it is believed that the
Agreement does not provide for a deferral of compensation and accordingly that
the Agreement does not constitute a nonqualified deferred compensation plan
within the meaning of Section 409A.  If and to the extent that the Committee
believes that the RSUs (including, if applicable, the Acquirer RSUs) or rights
to the Cash Account may constitute a “nonqualified deferred compensation plan”
under Section 409A, the terms and conditions set forth in this Agreement (and/or
the provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A, and the Committee,
in its sole discretion and without the consent of the Participant, may amend
this Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines necessary or appropriate to comply with
applicable requirements of Section 409A.

(b)  If and to the extent required to comply with Section 409A:

(i)  Payments or delivery of Shares (or, if applicable, consideration in respect
of Acquirer RSUs) or cash in respect of the Participant’s Cash Account under
this Agreement may not be made earlier than (u) the Participant’s “separation
from service”, (v) the date the Participant becomes “disabled”, (w) the
Participant’s death, (x) a “specified time (or pursuant to a fixed schedule)”
specified in this Agreement at the date of the deferral of such compensation or
(y) a “change in the ownership or effective control” of the corporation, or in
the “ownership of a substantial portion of the assets” of the corporation;

(ii)  The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service; and

(iii)  If the Participant is a “specified employee”, a distribution on account
of a “separation from service” may not be made before the date which is six (6)
months after



9

--------------------------------------------------------------------------------

 

 



the date of the Participant’s “separation from service” (or, if earlier, the
date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.

(c)  Notwithstanding the foregoing, the Company does not make any representation
to the Participant that any consideration awarded pursuant to this Agreement is
exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

22.  Unfunded Agreement.   The rights of the Participant under this Agreement
with respect to the Company’s obligation to distribute Shares corresponding to
vested RSUs (or, if applicable, consideration in respect of Acquirer RSUs) and
the value of the Participant’s vested Cash Account, if any, shall be unfunded
and shall not be greater than the rights of an unsecured general creditor of the
Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name:

 





10

--------------------------------------------------------------------------------

 

 



SCHEDULE A

World Fuel Services Corporation’s (“WFS”) consolidated net revenues for the 2014
fiscal year must be equal to or greater than 75% of WFS’s consolidated net
revenues for the 2013 fiscal year

 



11

--------------------------------------------------------------------------------